141 F.3d 1182
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Mahmoud RAZAVI, Defendant-Appellant.
No. 97-10259.D.C. No. CR-97-05100-MDC.
United States Court of Appeals,Ninth Circuit.
.Submitted Mar. 10, 19982.Decided Mar. 19, 1998.

Appeal from the United States District Court for the Eastern District of California M.D. Crocker, District Judge, Presiding.
Before FLETCHER, BEEZER and LEAVY, Circuit Judges.

MEMORANDUM1

1
Mahmoud Razavi appeals the 24 month sentence imposed following his guilty plea conviction to use of a telephone to facilitate a drug offense, in violation of 21 U.S.C. § 843(b).  His attorney has filed a brief stating that he can identify no issues for review, and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).  Our examination of counsel's brief and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues for review.


2
Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgment.


3
AFFIRMED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3